DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 19 and 20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: they present a vehicle seat combination that is distinct from the initially filed subcombination (as they do not require a headrest section, etc. while the subcombination has separate utility as an adjustable device for instance).  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 19 and 20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC §§ 102, 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 12-16, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Krebs et al. (US Patent Number 5330228), or, in the alternative, under 35 U.S.C. 103 as obvious over Krebs in view of Frisch et al. (US Patent Number 6290299).
Regarding claim 1, Krebs discloses a vehicle seat for a motor vehicle, having a backrest (of 5), a height-adjustable headrest (7) and a seatbelt guide (at 13) integrated in the vehicle seat (10) for a seatbelt (9), wherein the height-adjustable headrest is coupled to a headrest section of the backrest (a top portion thereof for instance), the headrest and a headrest cushion (broadly viewed as inherent as virtually any automotive headrest includes at least minimal cushioning) moving along the headrest section during a height adjustment of the headrest (this is the general manner of operation), and wherein the headrest can be mechanically coupled to a seatbelt guide adjusting mechanism (at least 17 and/or adjacent connecting structure for instance), which mechanically adjusts the seatbelt guide when a height of the headrest is adjusted (the seatbelt guide can be adjusted along with or separately from the headrest).  Krebs may not explicitly describe a headrest “cushion,” but such are essentially universal and well-known as shown by Frisch who discloses a related device including a headrest (13) and headrest cushion (15).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a cushion as taught by Frisch in Krebs’ device because this could improve user safety and comfort.
Regarding claim 2, Krebs, at least as modified, further discloses the headrest is permanently mechanically coupled to the seatbelt guide adjusting mechanism (this is the general arrangement).  
Regarding claim 3, Krebs, at least as modified, further discloses the headrest is designed free of the seatbelt guide (at least in that they are separate components).
Regarding claim 4, Krebs, at least as modified, further discloses the seatbelt guide adjusting mechanism comprises a driver with a deflection section (at 13 for instance) for a seatbelt strap, the deflection section comprising a bearing point (at a contact for instance) for the seatbelt strap, the seatbelt guide adjusting mechanism mechanically adjusting the height of the bearing point when the height of the headrest is adjusted (the device would operate in this manner).
Regarding claim 5, Krebs, at least as modified, further discloses the seatbelt guide adjusting mechanism comprises a driver with a deflection section (at 13 for instance) for a seatbelt strap, and wherein a reference point of the headrest and the deflection section constantly have a defined spacing from each other, regardless of the adjusted height of the headrest (the guide can be fixed to the headrest and would accordingly provide such an arrangement).  
Regarding claims 6-8, Krebs, at least as modified, further discloses the headrest comprises a headrest base element (49 for instance) to which the seatbelt guide adjusting mechanism is firmly connected (at least indirectly), wherein the headrest base element is coupled to a movement guide provided on the backrest, along which the headrest can be moved in translation (the general receiving area of the backrest would provide such; alternatively member 45 could be viewed as such), and at least one actuator (41) is provided, which is mechanically coupled to the headrest base element in order to adjust the position of the headrest (this is the general manner of operation).  
Regarding claim 12, Krebs, at least as modified, further discloses the vehicle seat comprises a seat shell, having a seat shell deflection region of the seatbelt guide, a seatbelt strap in a starting position lying against a seat shell bearing point in the seat shell deflection region (at the very least, portions of 13 would be viewed as meeting these limitations).  
Regarding claim 13, Krebs, at least as modified, further discloses the height-adjustable headrest and the seatbelt guide adjusting mechanism in a basic setting can be adjusted by a vehicle passenger in a starting position independently of each other (see for instance the last paragraph of column 3 discussing adjustment of the headrest and the paragraph bridging columns 4 and 5 describing adjustment of the guide) and the coupling of the height-adjustable headrest and the seatbelt guide adjusting mechanism occurs after adjusting the starting position, so that during further use the headrest and the seatbelt guide are coupled in their relative position to each other during a further adjustment of the vehicle seat (this is the general manner of operation; see the third full paragraph of column 5 for instance).  
Regarding claims 14-16, Krebs, at least as modified, further discloses a control and/or evaluation unit (35) and a vehicle seat as claimed s claim 1, wherein the control and/or evaluation unit is electrically connected to at least one actuator (41 for instance) in order to actuate it, wherein the at least one actuator is coordinated with a tilt adjusting mechanism and/or a height adjusting mechanism for the headrest (it adjusts the headrest height), and wherein at least one sensor (23 or 29) is provided, wherein the control and/or evaluation unit is adapted to actuate the at least one actuator in dependence on data acquired by the sensor (i.e. pressure on 23 or 29 causes actuation of 41 based on 35).  
Regarding claim 18, Krebs, at least as modified, further discloses the headrest cushion is configured to be between a vehicle passenger and the headrest section during use (see figures). 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krebs in view of Nemoto (US Patent Number 5658048).  Krebs discloses a seat as explained above but does not clearly disclose a belt retractor.  Nemoto discloses a related device including a belt retractor (6) integrated in a seat.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a belt retractor as taught by Nemoto in Krebs’ device because this could improve user safety and convenience. 

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krebs in view of Wakamatsu (US Patent Number 5918940).  Krebs discloses a seat as explained above but does not clearly disclose a tilt adjusting mechanism.  Wakamatsu discloses a related device including a tilt adjusting mechanism (at 13) for a backrest, wherein a height adjusting mechanism (28) for a headrest is provided, being coupled at least by control engineering to the tilt adjusting mechanism for the backrest, so that a changing of the inclination of the backrest results in a changing of the height of the headrest (this is the general manner of operation).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a tilt adjusting mechanism as taught by Wakamatsu in Krebs’ device because this could improve user safety and convenience. 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krebs in view of Sugiyama (US Patent Number 4935680).  Krebs discloses a seat as explained above including processing of data by the control unit as explained above, but does not clearly disclose data storage.  Sugiyama discloses a related device including a control and/or evaluation unit (21 for instance) that is adapted to store and process data acquired by a sensor and/or to apply learning models to the data acquired by the sensor (the device stores various limit date based on sensor/actuators for instance).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide data storage as taught by Sugiyama in Krebs’ device because this could improve user safety and convenience

Response to Arguments
Applicant's arguments filed 26 August 2022 have been fully considered but they are not persuasive.  Specifically, Applicant argues that Krebs does not disclose a headrest coupled to a headrest section as claimed.  While it is acknowledged that the particular mounting arrangement of the invention may differ somewhat from Krebs’, Krebs is nevertheless viewed as providing the arrangement as claimed as explained above (i.e. Krebs’ headrest is mounted to a headrest section and moves along it).  Further, the headrest cushion amendment has been acknowledged in the new rejection necessitated by Applicant’s amendment (i.e. while Krebs would appear to inherently provide a cushion, even if this were not the case, such an addition would have been obvious to one of ordinary skill).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP F GABLER whose telephone number is (571)272-2155. The examiner can normally be reached Mon-Fri 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP F GABLER/Primary Examiner, Art Unit 3636